Citation Nr: 1730818	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 12, 2010, for the grant of service connection for major depressive disorder with anxiety disorder (subclinical posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, with nosebleeds, to include as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 50 percent prior to March 5, 2014, for major depressive disorder with anxiety disorder (subclinical PTSD).

5.  Entitlement to an initial evaluation in excess of 70 percent from March 5, 2014, for major depressive disorder with anxiety disorder (subclinical PTSD).

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a July 2014 decision of the RO in Newnan, Georgia.  The Veteran's claims file remains in the jurisdiction of the Roanoke, Virginia RO.  

In May 2014 and August 2015, the appeal was remanded for further evidentiary development.

For reasons fully discussed below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  There was no formal claim or informal claim for service connection for a psychological disorder prior to February 12, 2010.

2.  The preponderance of the evidence is against a finding that the Veteran has a gastrointestinal disability that is etiologically related to a disease, injury, or event which occurred in service, manifested during service, or within one year of separation from service, or is a manifestation of an undiagnosed illness.

3.  The Veteran's migraine headaches are related to her service-connected major depressive disorder with anxiety disorder (subclinical PTSD).

4.  Prior to March 5, 2014, the Veteran's major depressive disorder with anxiety disorder (subclinical PTSD) was manifested by occupational and social impairment with deficiencies in most areas, with symptoms including suicidal ideation and near-continuous depression.

5.  From March 5, 2014, the Veteran's major depressive disorder with anxiety disorder (subclinical PTSD) is manifested by occupational and social impairment with deficiencies in most areas, with symptoms including near-continuous depression, sleep impairment, and difficulty adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than February 12, 2010, for service connection for major depressive disorder with anxiety disorder (subclinical PTSD) is denied.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (effective for claims filed prior to Mar. 24, 2015).

2. The criteria for service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for the establishment of service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  Prior to March 5, 2014, the criteria for an initial evaluation of 70 percent, but no higher, for service-connected major depressive disorder with anxiety disorder (subclinical PTSD) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).

5.  From March 5, 2014, the criteria for an initial evaluation in excess of 70 percent for service-connected major depressive disorder with anxiety disorder (subclinical PTSD) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and her attorney have not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, for the claim of service connection for headaches, any error in the duty to assist is harmless as the claim is being granted herein.

In July 2015 written argument, the Veteran's attorney raised questions about the adequacy of the April 2011 and April 2015 VA examinations and opinions.  However, in August 2015, the Board remanded the claim in part to obtain a VA opinion as to the etiology of the disability to address any inadequacy of prior VA opinions.  An additional VA opinion was obtained in April 2016.  The Board finds the VA opinion addressing the etiology of the gastrointestinal disorder is adequate as it is based on a full review of the record, consideration of the Veteran's lay statements regarding her symptoms, and medical evidence regarding the nature of the Veteran's gastrointestinal disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Neither the Veteran nor her attorney has raised any other issues with the duty to assist.  See Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Earlier Effective Date

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Regulations defining a "claim" were revised, effective March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015.  As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.
A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran's claim for service connection for PTSD, depression, and anxiety was received by VA on February 12, 2010.  In a May 2014 decision, the Board granted service connection for a psychiatric disorder.  The decision was implemented in a July 2014 rating decision, which made the award of service connection for major depressive disorder with anxiety disorder (subclinical PTSD) effective February 12, 2010, the date of the Veteran's claim.  

The Veteran has not stated why she believes she is entitled to an earlier effective date for the award of service connection.  There is no evidence in the claims file indicating that the Veteran filed a formal or informal claim for a psychiatric disorder prior to February 12, 2010.  As noted above, the effective date of an award of a claim is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this case, the February 12, 2010, claim is the first communication in the record that reflects the Veteran's intent to apply for these benefits.  There are no earlier communications or submissions in the record that can serve as either an informal or formal claim for service connection for a psychiatric disorder. 

The Board notes that the exact date on which entitlement arose need not be ascertained in order to conclude that the February 12, 2010, date selected by the RO is the earliest possible effective date here with regards to the claim for service connection for major depressive disorder with anxiety disorder (subclinical PTSD).  If entitlement arose prior to February 12, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by a claimant.  

In sum, the Board finds that the legally correct date of the grant of service connection for major depressive disorder with anxiety disorder (subclinical PTSD) is February 12, 2010, the date VA received the Veteran's original claim of entitlement to service connection for a psychiatric disorder.  Therefore, the Veteran is not entitled to an earlier effective date and the claim must be denied.  


Service Connection 

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service personnel records reflect that she served in Saudi Arabia from October 1990 to April 1991.  Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection for a qualifying chronic disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(7).

Gastrointestinal Disorder

The Veteran asserts that she has a gastrointestinal disorder, to include due to residuals of dysentery in service and due to an undiagnosed illness.

The Veteran's service treatment records reflect that no gastrointestinal or urinary system disorders were noted in a July 1987 enlistment examination report.  In a July 1987 report of medical history, the Veteran denied having had frequent indigestion, stomach, liver, or intestinal trouble, or piles or rectal disease.  

An August 5, 1988 service treatment record reflects that the Veteran complained of stomach and upper abdominal pain for about 10 days.  The assessment was mild gastritis.  An August 11, 1988 service treatment record indicates the Veteran complained of pain in the upper left abdomen for three weeks.  She had nausea with vomiting, but no diarrhea.  The assessment was follow up of gastritis, probably secondary to a viral gastric emptying which resolved.  A December 1989 service treatment record indicates the Veteran complained of mild to severe abdominal cramping and pulling feeling.  The record notes she had a miscarriage earlier in the month.  A service treatment record from April 1990 indicates the Veteran vomited three times and felt sluggish. A record from September 1991 indicates the Veteran did not desire a separation medical examination.  There is no separation examination of record.

A July 2010 VA CT scan indicates there were inflammatory changes of the ileocecal valve and terminal ileum inflammation suspicious for Crohn's disease, less likely neoplasm or focal enteritis.  

An April 2011 VA examination report reflects that the Veteran reported she had dysentery during military service in 1990 with vomiting, nausea, diarrhea, and abdominal pain.  The Veteran stated that in about 1991 or 1992, she started having a problem immediately after eating with having to have a bowel movement, and loose stools most of the time.  She reported having severe abdominal pains and constipation for the last six or seven years.  The course since onset was intermittent with remissions.  The April 2011 VA examiner found the Veteran had a diagnosis of chronic ileitis, possibly Crohn's disease versus focal enteritis.  There were no objective findings on examination of chronic ileitis, however the VA examiner noted the ileocecal valve and terminal inflammation found on abdominal CT scan done in July 2010.  Crohn's disease had not been ruled out because the Veteran had not completed a colonoscopy.

The April 2011 VA examiner opined that the Veteran's ileitis was not likely caused by or related to events or exposures during the Veteran's service in Southwest Asia.  The VA examiner noted the Veteran sought care for abdominal complaints in August 1988, assessed as gastritis, probably secondary to viral gastroenteritis and documented as resolved on August 11, 1988.  The examiner stated it is not likely that this bout of gastroenteritis had had any long term residual effects on this Veteran or was related to the Veteran's current abdominal complaints.  The VA examiner stated that the Veteran's diagnoses represented diagnosable chronic illnesses with clear and specific etiologies.  The VA examiner noted that at that time the Veteran had not completed the work-up for her abdominal complaints, but the presumptive diagnosis was ileitis, which was not a typical presentation for irritable bowel syndrome.  The VA examiner noted the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, irritable bowel syndrome, or fibromyalgia.  As the Veteran had not completed testing on her gastrointestinal disability, the VA opinion has limited probative value.
The April 2015 VA examiner found that it is less likely than not that the Veteran's Crohn's disease, now biopsy confirmed, and eosinophilic esophagitis had onset or were related to military service.  The VA examiner noted that a December 2009 VA treatment record documented a history of abdominal pain since 2006 and a history of a colonoscopy in 2007 with reported polyps, unknown type.  The VA examiner stated that polyps are unrelated to Crohn's disease.  The VA examiner noted that at the current time, with a reportedly negative colonoscopy in 2007, the evidence points to onset of Crohn's disease after that time.  There were reports in the service treatment records which show a history of stomach and upper abdominal pain in August 1988, diagnosed as mild gastritis probably secondary to viral gastroenteritis.  

The VA examiner found there was insufficient or inadequate evidence to support an association between Gulf War deployment and specific structural gastrointestinal conditions.  She opined that inflammatory bowel disease is not a functional bowel disorder; it is a biopsy-proven gastrointestinal disorder.  In regard to the Veteran's assertions regarding symptoms in service, the physician noted that the Veteran did not self-diagnose herself with Crohn's disease, eosinophilic esophagitis, etc.  The physician stated the self-reported symptoms of acute gastrointestinal illness while in service were not the same and did not meet the diagnostic criteria of the current diagnoses.

In an April 2016 VA opinion, a VA physician found that the Veteran's gastrointestinal disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician stated he was unable to find a link between the medical condition and military service based on the available records.  The physician noted that the current illness had a diagnosis with etiology and thus was not considered an "undiagnosed illness."  The eosinophilic esophagitis condition and Crohn's disease were diagnosed illnesses.  The VA examiner noted that the Veteran's statements regarding her gastrointestinal symptoms were lay statements, and she did not self-diagnose Crohn's disease or eosinophilic esophagitis.  The examiner stated that the self-reported symptoms of acute gastrointestinal illness while in service are not the same, and did not meet the diagnostic criteria for the current diagnoses.  The Board finds the VA opinion to be probative as the VA physician provided a full rationale for the opinion consistent with the evidence of record.  The VA examiner also addressed the Veteran's lay statements regarding her gastrointestinal symptoms, and noted the symptoms were not the same as the symptoms of her currently diagnosed disorders.

As a lay person, the Veteran is competent to report symptoms capable of lay observation.  The Board finds the Veteran's report of her symptoms to be credible.  However, the Veteran's service treatment records do not show she had a chronic gastrointestinal condition in service.  The service treatment records indicate she had abdominal symptoms due to viral gastritis.  Additionally, the eosinophilic esophagitis condition and Crohn's disease are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, they are not disabilities subject to presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence also does not show the Veteran was diagnosed with a gastrointestinal disorder to a compensable degree within one year of separation from service.

The Veteran was diagnosed with Crohn's disease and eosinophilic esophagitis many years following her discharge from service.  As a lay person, the Veteran is not competent to address the etiology of her gastrointestinal disabilities.  See Jandreau, 492 F.3d at 1377.  In this case, the Veteran does not have the requisite training or expertise to diagnose or opine on the etiology of any current gastrointestinal diseases.  Even if the Veteran were competent to provide an opinion as to the etiology of or the diagnosis of a disorder which is typically confirmed by medical examination and testing, the Board finds that the probative value of any such opinion is outweighed by that of the VA examiners, who have education, training and experience in evaluating the etiology of a gastrointestinal disability.  The Board places the greatest weight of probative value on the April 2016 VA opinion.  This opinion addressed the Veteran's lay statements regarding her symptoms, discussed her service, and discussed the objective medical evidence.  There is no competent and credible evidence of record showing a nexus between the Veteran's gastrointestinal disorders and her service.  

Additionally, the Veteran's gastrointestinal symptoms have been attributed to known clinical diagnoses, Crohn's disease and eosinophilic esophagitis.  The VA examiners did not find signs or symptoms that might represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  As these conditions are explained through objective signs of disease, they are not "functional gastrointestinal disorders" that would be considered a qualifying chronic disability.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  As there are no indications of chronic disabilities that have not been associated with a diagnosed disability, service connection due to undiagnosed illness is not warranted under 38 C.F.R. § 3.317.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

The Veteran asserts that she has headaches that are related to service, to include due to an undiagnosed illness.  The Veteran has also submitted evidence that her headaches are secondary to her service-connected psychiatric disorder.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As a lay person, the Veteran is competent to report symptoms and diagnoses capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  An April 2011 VA examination report also reflects a diagnosis of migraine headaches.  

The April 2011 VA examination report indicates the Veteran reported having migraine headaches with nosebleeds, with a date of onset of 1987.  She stated that she had always had headaches that had gotten worse as she got older.  She stated the headaches worsened significantly during military service.  The course since onset was intermittent with remissions.  The VA examiner indicated the Veteran had a diagnosis of migraine headaches.  The VA examiner stated that it was less likely that the migraine headaches were caused by or related to events or exposures during the Veteran's service in Southwest Asia.  The VA examiner noted the Veterans' diagnosis represented a diagnosable chronic illness with clear and specific etiologies.  As the VA examiner did not provide a full rationale for the opinion and did not address the Veteran's lay statements regarding her migraine headache symptoms, the VA examination report has limited probative value.

A March 2015 VA examination report reflects that the Veteran reported that she went to see a physician when she first got out of the military in the 1990s about her headaches.  She noted her headaches seemed to have changed over time.  She stated her headaches had turned into migraines.  The VA examiner noted the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain. 
In an April 2015 opinion, the VA examiner found that it is less likely than not that the Veteran's currently diagnosed migraine headaches had onset in or are related to military service.  The VA examiner noted that the Veteran provided a history of worsening headaches recently and had been diagnosed with pituitary macroadenoma, which might explain the recent worsening of the headaches.  A head CT scan in 2010 did not show any pituitary abnormality.  The VA examiner noted that there was no documented history of headaches during military service and the examiner could not locate evidence of a record of headaches until 2009.  The VA examiner stated "Relationship to environmental hazards in the Gulf has been considered; however, the Institute of Medicine's 2009 report Gulf War and Health found insufficient or inadequate evidence to draw an association between neurologic conditions and deployment to the Gulf."  As a lay person, the Veteran is competent to report her headache symptoms.  As the VA examiner did not fully address the Veteran's competent lay statements regarding the onset of her headaches, the opinion has limited probative value.  

In an April 2016 VA opinion, a physician opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In regard to the Veteran's assertion that she had headache with nosebleeds during and since service, the VA clinician stated, "This is lay evidence, [Veteran] did not self diagnose himself or herself during service because this [] diagnoses was not given in service in self-reported conditions upon discharge of service."  As a lay person, the Veteran is competent to report that she had headaches, a symptom capable of lay observation.  Therefore, the VA examiner's rationale is inadequate and the opinion has limited probative value.  

The VA examiner also stated that the Veteran's complaints of nosebleeds are attributable to the diagnosed sinusitis and that there was no well-established association between migraine headaches and nosebleeds.  The Board places substantial weight of probative value on this aspect of the April 2016 VA opinion as it is based on medical knowledge regarding any relationship between nosebleeds and migraine headaches.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nosebleeds at issue in this case could have multiple possible causes and thus, falls outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Hence, the Board places greater weight of probative value on the VA physician's opinion that the Veteran's nosebleeds are not related to her migraine headaches than on the Veteran's opinion that they are related.

In a September 2016 opinion, private physician H.S. opined that it is as likely as not that the Veteran's migraines began to occur during service and are caused by her service-connected depressive disorder.  He noted that the Veteran reported that migraines tended to arise when she was depressed or anxious.  Dr. H.S. noted that "Medical research states that patients with mental health conditions are more likely to develop headaches because pain and mood are regulated by the same part of the brain.  It is well established that mental disorders both cause and aggravate headaches and the relationship is discussed in the article "Depression in Headaches: Chronification."  The physician submitted a copy of the article referenced in the opinion.  As Dr. H.S. provided an opinion based on a full rationale supported by a medical article, the Board finds the opinion to be highly probative. 

The article "Depression in headaches: chronification" indicates "Patients with depression also have an increased risk for migraine. . . "The article indicates depression is a risk factor for transformation of episodic headaches into chronic migraine headaches.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's migraine headaches are caused or aggravated by her service-connected major depressive disorder with anxiety disorder (subclinical PTSD).  The September 2016 private opinion and medical article support a finding that the Veteran's migraine headaches are caused by her service-connected major depressive disorder.  The Board finds the opinion to be probative, as the private examiner provided a full rationale for the opinion.  The VA opinions of record addressing the etiology of the Veteran's headaches have less probative value, as they did not include complete rationale or fully consider the Veteran's lay statements.  Further, the opinions did not address whether the Veteran's headaches were caused or aggravated by her service-connected psychiatric disorder.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for migraine headaches, secondary to her service-connected psychiatric disorder.  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's service-connected major depressive disorder with anxiety disorder is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  The GAF scores assigned in a case are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores; however, the Veteran's claim was pending prior to implementation of this regulatory change; hence, the criteria incorporating DSM-IV are applicable.]  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social occupational or school functioning but that an examinee is generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Prior to March 5, 2014, the Veteran's psychiatric disorder has been rated as 50 percent disabling.  From March 5, 2014, the Veteran's disorder is rated as 70 percent disabling.  Based on a thorough review of the evidence of record, the Board finds that a higher rating of 70 percent is warranted prior to March 5, 2014.

A December 2009 VA treatment record indicates a PTSD screening was negative.  Another December 2009 VA treatment record notes the Veteran asked for help with sleeping.  She endorsed many symptoms of depression including decreased mood, crying spells, pessimism, preoccupation with the death of loved ones, fear of her own death, and initial and middle insomnia.  She denied suicidal ideation.

A January 2010 VA treatment record indicates the Veteran had a diagnosis of major depressive disorder, single episode, moderate, with a GAF score of 58.  The January 2010 VA treatment record indicates the Veteran reported difficulty sleeping.  She stated she had very vivid nightmares and had an experience hearing female voices whispering.

A February 2010 VA treatment record indicates the Veteran had an Axis I diagnosis of PTSD with a GAF score of 51.  The VA treatment record notes that the Veteran had intrusive thoughts, re-experiencing of the events, nightmares, avoidance and hyperarousal symptoms.  She also had sleep disturbances, irritability, anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Socially, the record notes the Veteran was isolative and withdrawn.  Her PTSD symptomology had severely limited her social interactions with others.  The VA treatment record notes the Veteran's risk potential for suicidal behavior was moderate.
Another February 2010 VA treatment record notes that the Veteran had significant anxiety and depressive symptoms.  A GAF score of 60 was noted.  On examination, the Veteran denied suicidal and homicidal ideation.  Thought content had preoccupation.  Judgment and insight were good.

A March 2010 VA psychiatry attending note reflects that the Veteran reported having nightmares about three nights a week.  She felt tired during the day, but was able to function at work.  She stated she was socially isolating.  On examination, she reported suicidal ideation without plan or intent.  Homicidal ideation was denied.  Judgment and insight were good.  The note indicates the Veteran continued to endorse significant depressive and PTSD symptoms.  A GAF score of 55 was noted.

An August 2010 VA treatment record notes the Veteran had major depressive disorder, single episode, moderate.  The GAF score was 60.  The examiner noted that the Veteran had exhibited gradual improvement.  On examination, the Veteran was well groomed.  Speech was fluent, coherent.  Thought flow was goal-directed.  Suicidal ideation and homicidal ideation were denied.  Judgement and insight were good.

A December 2010 VA examination report reflects Axis I diagnoses of major depressive disorder, moderate, recurrent, and anxiety disorder, not otherwise specified.  The Veteran had a GAF score of 58.  The VA examiner noted that on examination, the Veteran maintained no eye contact.  She appeared depressed and described herself as withdrawn socially, but she was attending work and school on a regular basis.  Her appetite was fair.  Her sleep was fitful.  The Veteran denied any active thoughts or plans of harming herself, but described passive suicidal thoughts.  The Veteran's insight was weak.  Her judgment was fair.  The VA examiner found that the Veteran's current symptoms would not preclude her from full time or consistent employment.  She was able to manage all activities of daily living independently and could manage her funds on her own.

A February 2012 VA treatment record indicates the Veteran reported feeling more depressed with decreased appetite and poor sleep.  She reported feeling more irritable.  She had low energy and motivation, some hypervigilance and crying spells.  There was no current suicidal ideation.  She reported worrying about losing her job because she snapped at people at work and had difficulty receiving supervision.  On examination, she had adequate grooming.  Thought process was linear, logical, and goal-oriented.  Speech was fluent, non pressured, relevant and coherent.  There was no suicidal or homicidal ideation, delusions, or obsessions.  Affect was appropriate.  Judgment and insight were fair.

A March 5, 2014 private evaluation from A.H.F., PhD., notes that the claims file had been reviewed.  A mental status examination was conducted by phone in February 2014.  The report states the Veteran struggled with nightmares, recurrent and intrusive thoughts, irritability, angry outbursts, loss of interest in activities, including socialization.  She was often tearful, and lacked energy and motivation.  The Veteran continued to be employed, but struggled to control her anger and stay focused.  The report notes the Veteran had resorted to alcohol as a form of "self-medication."  A.H.F. stated that the Veteran's mental disorder is a chronic condition which more likely than not will continue to reduce the Veteran's ability to function effectively both in occupational and social contexts.  A.H.F. stated that the mental disorder was present at this level of severity when the claim for compensation was filed on February 12, 2010.  The private psychologist noted that the December 2010 VA examination report recognized that the Veteran was experiencing significant emotional and behavioral difficulties, assigning diagnoses of major depressive disorder, moderate, recurrent, anxiety disorder, not otherwise specified, and alcohol abuse.  The report notes the Veteran was currently employed.  She had obtained an LPN license and had been taking courses to become a phlebotomist.  

The March 2014 private examination report notes that the Veteran missed 3 or more days of work per month due to mental problems, and that the Veteran needed to leave early from the work place two days a month.  The psychologist found the Veteran would not be able to stay focused for at least 7 hours of an 8 hour day two to three days per month due to psychiatric problems.  The record noted the Veteran would frequently decompensate when subjected to normal pressures and constructive criticisms of a job.

A.H.F. also completed a Disability Benefits Questionnaire which indicates the Veteran had severe, recurrent major depressive disorder causing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  This report notes the Veteran also had anger outbursts, without violence.  

An April 2014 VA treatment record indicates the Veteran was appropriately groomed and restless with poor eye contact.  Attitude was guarded.  Speech was coherent and relevant.  The mood was depressed, irritable, and anxious.  Affect was depressed, anxious, and labile.  Suicidal and homicidal ideations were denied.  Judgment and insight were fair.  The VA record notes the Veteran had major depressive disorder, single episode, moderate.  The GAF score was 55.

An October 2015 VA psychiatry note reflects the Veteran reported having sleep difficulty and nightmares.  She reported being depressed.  She denied suicidal and homicidal ideation, but noted it was getting harder to control her rage at work.  On examination, the Veteran's mood was despairing.  Insight was fair/good.  The Veteran was excused from work for one week as a respite-opportunity to refocus in hopes of preventing a workplace incident.  Her anger was generically focused.  She denied having suicidal or homicidal ideation.

The Board finds the overall evidence prior to March 5, 2014, supports a finding that the Veteran had occupational and social impairment, with deficiencies in most areas.  The Board finds that the Veteran's symptoms were similar throughout the appeal period without distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The February 2010 VA treatment record indicates the Veteran reported hearing female voices whispering, indicating she experienced auditory hallucinations.  The other February 2010 VA treatment record notes the Veteran's risk potential for suicidal behavior was moderate.  The record notes the Veteran's PTSD symptomatology had severely limited her social interactions with others.  The March 2010 VA psychiatry note indicates the Veteran reported having suicidal ideation, a symptom specifically listed as a symptom indicative of a 70 percent rating.  The March 2014 private psychologist stated that the Veteran's mental disorder was present at this level of severity when the claim for compensation was filed on February 12, 2010.  The psychologist found the Veteran was experiencing significant emotional and behavioral difficulties, assigning diagnoses of major depressive disorder, moderate, recurrent, anxiety disorder, not otherwise specified, and alcohol abuse.  

The Veteran's GAF scores from prior to March 5, 2014, are consistent with at least moderate symptoms.  The February 2010 and August 2010 VA treatment records indicated a GAF score of 60, a score of 55 was noted in March 2010, and a December 2010 VA examination repot noted a GAF score of 58.  However, the Board finds the Veteran's overall symptoms including suicidal ideation, possible auditory hallucination, and severe depression, are consistent with a rating of 70 percent.  Additionally, the Veteran's GAF score from an April 2014 VA treatment record was 55, similar to her GAF scores prior to March 5, 2014, which supports the March 2014 private examiner's opinion that the Veteran's mental disorder was present at this level of severity when the claim for compensation was filed on February 12, 2010.

In sum, the Board finds the evidence prior to March 5, 2014, indicates the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas.  The Veteran's VA treatment records indicate she experienced suicidal ideation, near-continuous depression, irritability, sleep disturbance, and difficulty in adapting to stressful circumstances.  The March 2014 private psychologist also specifically found the severity of the Veteran's mental disorder in March 2014 was the same as when she filed for a claim for compensation in February 2010.  Giving the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence supports a rating of 70 percent prior to March 5, 2014.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

The Board finds that a rating in excess of 70 percent is not warranted at any point during the appeal period, prior to or from March 5, 2014.  The evidence does not show that the frequency, duration, and severity of the Veteran's service-connected psychiatric disorder symptoms more nearly approximated total occupational or social impairment.  The Veteran worked and went to school during the appeal period.  She did not have symptoms of gross impairment in thought process or communication.  Her judgment and insight were consistently noted to be fair.  Although the Veteran reported having one possible auditory hallucination, there is no evidence of persistent delusions or hallucinations.  The Veteran was consistently oriented to time and place, and was able to perform activities of daily living.  The Veteran reported having suicidal ideation in 2010, but otherwise denied having suicidal or homicidal ideation.  There was no evidence of memory loss.  The Board finds the frequency, duration, and severity of the Veteran's overall service-connected psychiatric disorder symptoms are consistent with a 70 percent rating, and did not cause total occupational or social impairment.


ORDER

Entitlement to an effective date earlier than February 12, 2010, for the award of service connection for major depressive disorder with anxiety disorder (subclinical PTSD), is denied.

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, is denied.
Entitlement to service connection for headaches is granted, as secondary to service-connected major depressive disorder with anxiety disorder.

Entitlement to an initial evaluation of 70 percent, but no higher, is granted prior to March 5, 2014, for major depressive disorder with anxiety disorder (subclinical PTSD), subject to regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 70 percent from March 5, 2014, for major depressive disorder with anxiety disorder (subclinical PTSD), is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board finds that the matter of entitlement to a TDIU has been raised by the record and that development of the issue is required.  

While the record reflects that the Veteran is working, the September 2016 private physician's opinion indicates the Veteran was working part time because her employer suggested it, and she was taking Family and Medical Leave Act (FMLA) for her migraines.  An October 2015 VA treatment record indicates the Veteran was excused from work for one week for a respite-opportunity to refocus in hopes of preventing a workplace incident.  The record indicates the Veteran described having anger at work.  This evidence indicates the Veteran's employment may be marginal and that interference from her service-connected disabilities was causing her to work fewer hours.  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Therefore, the Board finds the issue of entitlement to a TDIU must be developed for adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notice and assistance obligations are satisfied concerning the claim for a TDIU.  Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


